                                             Case 2:20-cv-03011 Document 1 Filed 03/31/20 Page 1 of 6 Page ID #:1



                                           Gregory P. Goonan (Cal Bar # 119821)
                                       1   THE AFFINITY LAW GROUP®
                                       2   5230 Carroll Canyon Road, Suite 230
                                           San Diego, CA 92121
                                       3   Telephone: (858) 412-4296
                                           Facsimile: (619) 243-0088
                                       4   Email: ggoonan@affinity-law.com
                                       5
                                           Attorneys for Plaintiff
                                       6

                                       7

                                       8                                    UNITED STATES DISTRICT COURT
                                       9                                  CENTRAL DISTRICT OF CALIFORNIA
                                      10
5230 Carroll Canyon Road, Suite 230
 THE AFFINITY LAW GROUP®




                                      11   ANGELA MA, an individual,                       )
                                                                                           )   CASE NO. 2:20-cv-3011
       San Diego, CA 92121




                                      12                             Plaintiff,            )
          (858) 412-4296




                                           vs.                                             )
                                      13                                                   )   COMPLAINT FOR COPYRIGHT
                                           KENDALL JENNER, INC., a California              )   INFRINGEMENT
                                      14   corporation; and KENDALL JENNER, an             )
                                      15   individual,                                     )   JURY TRIAL DEMANDED
                                                                                           )
                                      16                                                   )
                                                                     Defendants.           )
                                      17                                                   )
                                                                                           )
                                      18
                                                                                           )
                                      19

                                      20          Plaintiff Angela Ma (“Ma” or “Plaintiff”) by and through her undersigned
                                      21   counsel, as and for her Complaint against defendants Kendall Jenner, Inc. and
                                      22   Kendall Jenner (collectively “Defendant”) hereby alleges as follows:
                                      23                                          NATURE OF THE ACTION
                                      24          1.      This is an action for copyright infringement under Section 501 of the
                                      25   Copyright Act.
                                      26

                                      27

                                      28
                                                                COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                           1
                                            Case 2:20-cv-03011 Document 1 Filed 03/31/20 Page 2 of 6 Page ID #:2




                                       1         2.      This action arises out of Defendants’ unauthorized publication and
                                       2   public display of a copyrighted video (the “Video”) of defendant Kendall Jenner.
                                       3   The Video and the copyright in the Video are owned and registered by Plaintiff.
                                       4         3.      By this action, Plaintiff seeks monetary relief under the Copyright Act of
                                       5   the United States, as amended, 17 U.S.C. § 101 et seq.
                                       6                                JURISDICTION AND VENUE
                                       7         4.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and
                                       8   this Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§
                                       9   1331 and 1338(a).
                                      10         5.      This Court has personal jurisdiction over Defendants, and each of them,
5230 Carroll Canyon Road, Suite 230
 THE AFFINITY LAW GROUP®




                                      11   because Defendants, and each of them, reside in and/or transact business in
       San Diego, CA 92121




                                      12   California.
          (858) 412-4296




                                      13         6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
                                      14                                        THE PARTIES
                                      15         7.      Ma has her usual place of business at 117 Sullivan Street, Apt 2D, New
                                      16   York, New York 10012.
                                      17         8.      Plaintiff is informed and believes and on that basis alleges that defendant
                                      18   Kendall Jenner, Inc. is a corporation organized and existing under the laws of the
                                      19   State of California with a place of business at 21731 Ventura Blvd, Suite 300,
                                      20   Woodland Hills, CA 91364 at all relevant times.
                                      21         9.      Plaintiff is informed and believes and on that basis alleges that defendant
                                      22   Kendall Jenner, Inc. is registered with the California Department of Corporations to
                                      23   do business in California.
                                      24         10.     Plaintiff is informed and believes and on that basis alleges that defendant
                                      25   Kendall Jenner, Inc. is a for-profit entity.
                                      26

                                      27

                                      28
                                                              COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                          2
                                            Case 2:20-cv-03011 Document 1 Filed 03/31/20 Page 3 of 6 Page ID #:3




                                       1         11.    Plaintiff is informed and believes and on that basis alleges that defendant
                                       2   Kendall Jenner is an individual who resided and did business in this judicial district at
                                       3   all relevant times.
                                       4         12.    Plaintiff is informed and believes and on that basis alleges that, at all
                                       5   relevant times, Defendants have owned, controlled, and operated an Instagram Page
                                       6   at the URL: www.Instagram.com/KendallJenner (the “Website”).
                                       7                                 STATEMENT OF FACTS
                                       8         A.     Background and Plaintiff’s Ownership of the Video
                                       9         13.    Ma took the Video of defendant Kendall Jenner in New York.
                                      10         14.    Ma is the author of the Video and has at all times been the sole owner of
5230 Carroll Canyon Road, Suite 230
 THE AFFINITY LAW GROUP®




                                      11   all right, title and interest in and to the Video, including the copyright thereto.
       San Diego, CA 92121




                                      12         15.    The Video was registered with the U.S. Copyright Office and was given
          (858) 412-4296




                                      13   Copyright Registration Number PA 2-211-871.
                                      14         B.     Defendants’ Infringing Activities
                                      15         16.     Defendants ran the Video on the Website. See:
                                      16   https://www.instagram.com/p/B2VU5TVj7HC/. Screenshots of the Video on the
                                      17   Website are attached hereto as Exhibit A.
                                      18         17.    The Video garnered over 13 million views.
                                      19         18.    Defendants did not license the Video from Plaintiff for the Website or
                                      20   any other use.
                                      21         19.    Defendants did not have Plaintiff’s permission or consent to publish the
                                      22   Video on the Website.
                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                        3
                                            Case 2:20-cv-03011 Document 1 Filed 03/31/20 Page 4 of 6 Page ID #:4




                                       1                               FIRST CLAIM FOR RELIEF
                                       2                             (COPYRIGHT INFRINGEMENT)
                                       3                                    (17 U.S.C. §§ 106, 501)
                                       4          20.    Plaintiff incorporates by reference each and every allegation contained in
                                       5   Paragraphs 1-19 above.
                                       6          21.    Defendants infringed Plaintiff’s copyright in the Video by reproducing
                                       7   and publicly displaying the Video on the Website. Defendants were not, and have
                                       8   never been, licensed or otherwise authorized to reproduce, publicly display, distribute
                                       9   and/or use the Video.
                                      10          22.    The acts of Defendants complained of herein constitute infringement of
5230 Carroll Canyon Road, Suite 230
 THE AFFINITY LAW GROUP®




                                      11   Plaintiff’s copyright and exclusive rights under copyright in violation of Sections 106
       San Diego, CA 92121




                                      12   and 501 of the Copyright Act, 17 U.S.C. §§ 106 and 501.
          (858) 412-4296




                                      13          23.    Upon information and belief, the foregoing acts of infringement by
                                      14   Defendants were willful, intentional, and purposeful, in disregard of and indifference
                                      15   to Plaintiff’s rights.
                                      16          24.    As a direct and proximate cause of the infringement by the Defendants
                                      17   of Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to
                                      18   damages and Defendants’ profits pursuant to 17 U.S.C. § 504(b) for the infringement.
                                      19          25.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000
                                      20   per work infringed for Defendants’ willful infringement of the Video pursuant to 17
                                      21   U.S.C. § 504(c).
                                      22          26.    Plaintiff is further entitled to her attorneys’ fees and full costs pursuant
                                      23   to 17 U.S.C. § 505.
                                      24

                                      25

                                      26

                                      27

                                      28
                                                               COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                        4
                                            Case 2:20-cv-03011 Document 1 Filed 03/31/20 Page 5 of 6 Page ID #:5




                                       1                                PRAYER FOR RELIEF
                                       2         WHEREFORE, Plaintiff respectfully requests judgment as follows:
                                       3         1.    That Defendants be adjudged to have infringed upon Plaintiff’s
                                       4               copyright in the Video in violation of 17 U.S.C §§ 106 and 501;
                                       5         2.    That Defendant be ordered to remove the Video from the Website;
                                       6         3.    That Plaintiff be awarded either: (a) Plaintiff’s actual damages and
                                       7               Defendants’ profits, gains or advantages of any kind attributable to
                                       8               Defendants’ infringement of Plaintiff’s Video; or (b) alternatively,
                                       9               statutory damages of up to $150,000 per copyrighted work infringed
                                      10               pursuant to 17 U.S.C. § 504;
5230 Carroll Canyon Road, Suite 230
 THE AFFINITY LAW GROUP®




                                      11         4.    That Defendants be required to account for all profits, income, receipts,
       San Diego, CA 92121




                                      12               or other benefits derived by Defendants as a result of their infringement;
          (858) 412-4296




                                      13         5.    That Plaintiff be awarded her costs, expenses and attorneys’ fees
                                      14               pursuant to 17 U.S.C. § 505;
                                      15         6.    That Plaintiff be awarded pre-judgment interest; and
                                      16         7.    Such other and further relief as the Court may deem just and proper.
                                      17

                                      18

                                      19
                                           DATED: March 30, 2020              THE AFFINITY LAW GROUP
                                      20

                                      21
                                                                               By: /s/ Gregory P. Goonan
                                      22                                          Gregory P. Goonan
                                                                                  Attorneys for Plaintiff
                                      23                                          Angela Ma
                                      24

                                      25

                                      26

                                      27

                                      28
                                                            COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                      5
                                            Case 2:20-cv-03011 Document 1 Filed 03/31/20 Page 6 of 6 Page ID #:6




                                       1                               DEMAND FOR JURY TRIAL
                                       2         Plaintiff hereby demands a trial by jury on all issues so triable in accordance with
                                       3   Federal Rule of Civil Procedure 38(b).
                                       4

                                       5

                                       6
                                           DATED: March 30, 2020                    THE AFFINITY LAW GROUP
                                       7

                                       8
                                                                                    By: /s/ Gregory P. Goonan
                                       9                                               Gregory P. Goonan
                                                                                       Attorneys for Plaintiff
                                      10                                               Angela Ma
5230 Carroll Canyon Road, Suite 230
 THE AFFINITY LAW GROUP®




                                      11
       San Diego, CA 92121




                                      12
          (858) 412-4296




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                                              COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                          6
